Name: Council Decision (CFSP) 2017/50 of 11 January 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: Africa;  international security;  defence;  executive power and public service;  EU finance;  European construction
 Date Published: 2017-01-12

 12.1.2017 EN Official Journal of the European Union L 7/18 COUNCIL DECISION (CFSP) 2017/50 of 11 January 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1) on the European Union CSDP Mission in Mali (EUCAP Sahel Mali). The mission was endowed with a mandate and a financial reference amount until 14 January 2017. (2) Following the Strategic Review of the mission, the Political and Security Committee recommended that the mandate of EUCAP Sahel Mali be adapted and extended for a period of 2 years. A financial reference amount should be provided for the period from 15 January 2017 until 14 January 2018. (3) Decision 2014/219/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/219/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Objective and Tasks 1. The objective of EUCAP Sahel Mali shall be to allow the Malian authorities to restore and maintain constitutional and democratic order and the conditions for lasting peace in Mali, and to restore and maintain State authority and legitimacy throughout the territory of Mali by means of an effective redeployment of its administration. 2. In order to support the Malian dynamic in restoring State authority, as well as the implementation of the Accord for Peace and Reconciliation in Mali signed on 15 May and 20 June 2015 and in close coordination with other international actors, in particular MINUSMA, EUCAP Sahel Mali shall assist and advise the ISF in the implementation of the security reform set out by the new Government, with a view to: (a) improving their operational efficacy; (b) re-establishing their respective hierarchical chains; (c) reinforcing the role of judicial and administrative authorities with regard to the management and supervision of their missions; and (d) facilitating their redeployment to the north of the country. 3. EUCAP Sahel Mali shall contribute, within its activities, to the improvement of interoperability and coordination between the internal security forces of Sahel G5 countries and the ISF. 4. To achieve its objective, EUCAP Sahel Mali shall operate in accordance with the strategic lines of operation defined in the Crisis Management Concept approved by the Council on 17 March 2014 and set out in the operational planning documents approved by the Council.. (2) Article 14(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 April 2014 to 14 January 2015 shall be EUR 5 500 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 January 2015 to 14 January 2016 shall be EUR 11 400 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2016 and 14 January 2017 shall be EUR 19 775 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2017 and 14 January 2018 shall be EUR 29 800 000. The financial reference amount for the subsequent periods shall be decided by the Council.. (3) Article 17 is amended as follows: (a) the following paragraph is inserted: 1a. The HR shall be authorised to release to the European Border and Coast Guard Agency (Frontex) EU classified information and documents generated for the purposes of EUCAP Sahel Mali up to the level of classification determined by the Council in accordance with Decision 2013/488/EU. Arrangements between the HR and Frontex shall be drawn up for this purpose.; (b) paragraph 4 is replaced by the following: 4. The HR may delegate such authorisations and the ability to conclude the arrangements referred to in this Article to EEAS officials, to the Civilian Operations Commander and/or the Head of Mission in accordance with section VII of Annex VI to Decision 2013/488/EU.. (4) In Article 18, the last sentence is replaced by the following: It shall apply until 14 January 2019.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 January 2017. For the Council The President L. GRECH (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali), (OJ L 113, 16.4.2014, p. 21).